DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 7, 8, 9, 10, 11, 12, 15, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borisovich et al. (RU2583061 attached translation, hereinafter Borisovich) in view of Thoen et al. (2013/0121369 hereinafter Thoen).
Regarding claim 1, Borisovich teaches a process/method for measuring a vapor-liquid transition of a substance in a constant volume system (Isochoric: para 2 page 6), comprising: 
(a) introducing a substance into a sample cell of a calorimetric block of a differential scanning calorimeter (differential microcalorimeter: para 3 Description page 2; Fig 1) at a first initial pressure (filled a pressure of ~ 10MPa (last para page 5), the system volume being constant (Isochoric: para 2 page 6); 
(b) maintaining the substance in a vapor phase; 
(c) cooling the substance at a cooling rate; and 
(d) generating a thermogram (output of differential calorimeter is the temperature difference sensor, para 3 page 2, which is a thermogram; data diagram: abstract).  
However, Borisovich does not teach maintaining the substance in a vapor phase, step b and cooling the substance at a cooling rate, step c.  Borisovich teaches a cooling system (liquid nitrogen: para 1 page 6).

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to operate the calorimeter at constant cooling rate as taught by Theon for accurate measurement of phase transition.  Furthermore, a calorimeter can be operated in different modes for measuring different properties of sample transition.  Regarding maintaining the substance in constant vapor phase, although Borisovich does not teach maintaining the substance in constant vapor phase, however, Borisovich teaches operating at higher pressure and higher temperature (420k, 60MPa: para 2 page 6).  At higher temperature and pressure, hydrocarbons are in vapor phase.

With respect to claims 2, 10, 19, Borisovich teaches evacuating the system prior to introducing the substance into the sample cell (before filling, a vacuum is created: para 1 page 6; vacuum pumping: para 1 page 4).  
Regarding claims 3, 11, 20, although Borisovich does not teach performing operation (a) at a second initial pressure, the second initial pressure being different from the first initial pressure; and performing operations (b), (c), and (d).  Borisovich at a first initial pressure (filled a pressure of ~ 10MPa (last para page 5).  Regarding repeating operations, although Borisovich does not teach, however, Borisovich teaches measuring phase behaviors at different temperature and pressure (Fig 3).

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to repeat steps, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).  Furthermore, 
Regarding claim 4, 12, Borisovich teaches the substance comprises more than one compound (hydrocarbon mixture: para 2 page 6, para 1 page 7).  
With respect to claims 7, 15, Borisovich teaches the substance comprises a hydrocarbon, a substituted hydrocarbon, or a combination thereof (hydrocarbon mixture: para 2 page 6, para 1 page 7).  
Regarding claims 8, 16, although Borisovich does not teach the substance comprises CO, CO2, N2, SO2, Ar, or a combination thereof, Borisovich teaches gaseous sample (abstract).
Thoen teaches filling calorimeter with a chosen gas (para 42) and inert gas (para 112).   Argon (Ar) and Nitrogen (N2) are known inert gases.
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include gas into the substance as taught by to control the environment for predictable result.  

Regarding claim 9, Borisovich teaches a process/method for measuring a vapor-liquid transition of a substance in a constant volume system (Isochoric: para 2 page 6), comprising: 
(a) introducing a substance into a sample cell of a calorimetric block of a differential scanning calorimeter (differential microcalorimeter: para 3 Description page 2; Fig 1) at a first initial pressure (filled a pressure of ~ 10MPa (last para page 5), the system volume being constant (Isochoric: para 2 page 6); 
	(b) maintaining the substance in a liquid phase;
 (c) heating the substance at a heating rate; and 
(d) generating a thermogram (output of differential calorimeter is the temperature difference sensor, para 3 page 2, which is a thermogram; data diagram: abstract).  
However, Borisovich does not teach maintaining the substance in a liquid phase, step b and heating the substance at a heating rate, step c.  Borisovich teaches a heater for controlling temperature (description: para 3 page 2).
Thoen teaches a differential scanning calorimeter with a mode of operation in a desire heating rate (para 5, 117).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to operate the calorimeter at constant heating rate as taught by Theon for accurate measurement of phase transition.  Furthermore, a calorimeter can be 
Regarding claim 17, Borisovich teaches a process/method for measuring a vapor-liquid transition of a substance in a constant volume system (Isochoric: para 2 page 6), comprising: 
(a) introducing an adsorbent (adsorption: para 1 page 7) into a sample cell of a calorimetric block of a differential scanning calorimeter (porous media: abstract; fractionated powder particle: para 2 page 5), the system volume being constant (Isochoric: para 2 page 6); 
(b) introducing a substance into the sample cell at a first initial pressure (filled a pressure of ~ 10MPa (last para page 5); 
(c) maintaining the substance in a vapor phase or maintaining the substance in a liquid phase; 
(d) cooling the substance at a cooling rate when the process comprises maintaining the substance in a vapor phase, or heating the substance at a heating rate when the process comprises maintaining the substance in a liquid phase; and 
(e) generating a thermogram (output of differential calorimeter is the temperature difference sensor, para 3 page 2, which is a thermogram; data diagram: abstract).
However, Borisovich does not teach maintaining the substance in a vapor phase, step b and cooling the substance at a cooling rate, step c.  Borisovich teaches a cooling system (liquid nitrogen: para 1 page 6).
Thoen teaches a differential scanning calorimeter with a mode of operation in a desire cooling rate (para 5, 118).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to operate the calorimeter at constant cooling rate as taught by Theon for accurate measurement of phase transition.  Furthermore, a calorimeter can be operated in different modes for measuring different properties of sample transition.  Regarding .

Claims 5, 6, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Borisovich et al. (RU2583061 attached translation, hereinafter Borisovich) in view of Thoen et al. (2013/0121369 hereinafter Thoen) as applied to claim 1 or 9 above, further in view of Yunwa et al. (CN101595175 attached translation, hereinafter Yunwa).
With respect to claims 5, 6, although the combination (Borisovich modified by Theon) does not teach the cooling rate is from about 0.01°C/min to about 0.1 C/min, or the cooling rate is about 0.03°C/min.   Theon teaches a calorimeter with controllable cooling rate (para 122).
	Yunwa teaches the cooling rate is from about 0.2°C/min (para 2 page 2, 10) or 10°C/min (para 3 page 5).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to cool rate a desired rate as taught by Yunwa for predictable result.  Regarding specific rate, about 0.1 C/min, or about 0.03°C/min, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).
With respect to claims 13, 14, although the combination (Borisovich modified by Theon) does not teach the heating rate is from about 0.01°C/min to about 0.1 C/min, or the heating rate is about 0.03°C/min.   Theon teaches a calorimeter with controllable cooling rate (para 122).
	Yunwa teaches the heating rate is from about 10°C/min (para 3 page 31).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to heating rate a desired rate as taught by Yunwa .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Borisovich et al. (RU2583061 attached translation, hereinafter Borisovich) in view of Thoen et al. (2013/0121369 hereinafter Thoen) as applied to claim 17 above, further in view of Uehara et al. (9,045,601 hereinafter Uehara).
With respect to claim 18, although the combination (Borisovich modified by Theon) does not teach the adsorbent comprises a microporous particle, a nanoporous particle, a mesoporous particle, or a combination thereof, Borisovich does teach a porous adsorbent (porous media: abstract; fractionated powder particle: para 2 page 5)
Uehara teaches nano pore size porous body  (col 28 lines 31-32).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a nano pore size body as taught by Uehara for predicable result. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855